     Case: 1:19-cv-06473 Document #: 7 Filed: 10/03/19 Page 1 of 1 PageID #:44

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Securities and Exchange Commission
                                         Plaintiff,
v.                                                    Case No.: 1:19−cv−06473
                                                      Honorable Sharon Johnson Coleman
SBB Research Group, LLC, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 3, 2019:


         MINUTE entry before the Honorable Sharon Johnson Coleman: This case has
been assigned to the calendar of Judge Sharon Johnson Coleman and is set for a status
hearing on 12/2/2019 at 9:00 AM. The parties are reminded to review the timelines set out
in this Court's Standing Order Regarding the Mandatory Initial Discovery Pilot Project.
The parties are directed to meet and discuss the status of the case. The parties are to file a
joint status report in the format described on the court's website at www.ilnd.uscourts.gov
at least 3 business days prior to the status. The parties are directed to discuss settlement,
and whether they consent to proceed before the Magistrate Judge. The Court encourages
the parties to review this court';s website for its standing orders prior to contacting
chambers. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
